Case:19-01964-swd Doc #:31 Filed: 07/29/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

In re:

AARON A. TREDENICK - XXX-XX-8290 Case No. 19-01964
ALICA TREDENICK - XXX-XX-4216 Chapter 12

8626 Townhall Road Hon. Scott W. Dales

Sheridan, MI 48884

Debtors.
/

 

MOTION TO ALLOW LATE CLAIM BY INDEPENDENT BANK
Now comes Independent Bank, by its counsel, SMITH, MARTIN,

POWERS & KNIER, P.C., by Henry L. Knier, Jr., and states:

1. Debtors filed a voluntary Chapter 12 bankruptcy case on
May 1, 2019.
2. Debtors failed to list Independent Bank as a creditor

in their bankruptcy Schedules.

3. On July 9, 2019, Independent Bank requested the

undersigned pursue collection of unpaid indebtedness owing by

Debtors.

4, In that process, the undersigned counsel learned of the
Debtors! bankruptcy filing.

5. The undersigned counsel prepared a Proof of Claim to be
filed.

6. Upon preparing the Proof of Claim, the undersigned
counsel realized that the Proof of Claim deadline was the day

after he learned of the bankruptcy filing.

7. Independent Bank filed its Proof of Claim as claim #22.
Case:19-01964-swd Doc #:31 Filed: 07/29/19 Page 2 of 2

8. Due to the fact that the creditor was not informed of

the bankruptcy filing, its claim should be allowed, regardless of

the fact that it was filed one week after the deadline.

WHEREFORE, Independent Bank requests this Court allow the

late claim of Independent Bank and grant such other relief as is

just.

Dated: The |i | By:

SMITH, MARTIN, POWERS & KNIER, P.C.

bom LEG

Henry L. Knier, Jr. (P46393)
Attorney for Independent Bank
P.O. Box 219

Bay City, MI 48707-0219

(989) 892-3924
Bankruptcy@smpklaw.com

 
